DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

In view of further search, arguments presented by Applicant (7OCT2021), claims amended by Applicant (7OCT2021) with further amendment by Examiner’s Amendment (below), Claims 1 - 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Amendment

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this Examiner's amendment was given via telephone with Tian HE (Reg. No. 76,027) on 7FEB2022. 
This listing of claims replaces all prior versions and listings in the application.


		1.	(Previously presented) An electronic device comprising:
 			peripheral conductive housing structures;
 			an antenna having an antenna ground and an antenna feed with first and second antenna feed terminals, wherein the first antenna feed terminal is coupled to the antenna ground, the antenna having first and second resonating element arms extending from opposing sides of the second antenna feed terminal;
 			a first radio-frequency transceiver coupled to the antenna feed and configured to convey, using the antenna, first non-ultra-wideband signals in a first communications band, wherein the first resonating element arm and a portion of the peripheral conductive housing structures are configured to radiate in the first communications band;
 			a second radio-frequency transceiver coupled to the antenna feed and configured to convey, using the antenna, second non-ultra-wideband signals in a second communications 
 			a third radio-frequency transceiver coupled to the antenna feed and configured to convey, using the antenna, ultra-wideband signals in an ultra-wideband communications band that is higher than the second communications band, wherein the first resonating element arm has a fundamental mode configured to radiate in the ultra-wideband communications band.

		2.	(Original) The electronic device defined in claim 1, wherein the second resonating element arm has a fundamental mode configured to radiate in the second communications band.

		3.	(Original) The electronic device defined in claim 2, wherein the first communications band comprises a first frequency between 3400 MHz and 3700 MHz and the second communications band comprises a second frequency between 5180 MHz and 5850 MHZ.

		4.	(Original) The electronic device defined in claim 3, wherein the ultra-wideband communications band comprises a third frequency between 6250 MHz and 6750 MHz.



		6.	(Original) The electronic device defined in claim 5, wherein the first resonating element arm has a harmonic mode configured to radiate in the additional ultra-wideband communications band and the second resonating element arm has a harmonic mode configured to radiate in the additional ultra-wideband communications band.

		7.	(Original) The electronic device defined in claim 6, wherein the ultra-wideband communications band comprises a first frequency between 6250 MHz and 6750 MHz and the additional ultra-wideband communications band comprises a second frequency between 7750 MHz and 8250 MHz.

		8.	(Previously presented) The electronic device defined in claim 1, further comprising:

 	 		an additional antenna having a third resonating element arm that includes the portion of the peripheral conductive housing structures, an additional antenna feed coupled to the portion of the peripheral conductive housing structures, and a tuning component coupled between the portion of the peripheral conductive housing structures and the ground structures, wherein the first radio-frequency transceiver is coupled to the additional antenna feed and configured to convey, using the additional antenna, third non-ultra-wideband signals in a third communications band that is lower than the first communications band, the third resonating element arm being configured to radiate in the third communications band.

		9.	(Original) The electronic device defined in claim 8, further comprising:
 	 		a conductive clip that couples the tuning component to the portion of the peripheral conductive housing structures, wherein antenna currents in the first frequency band and flowing on the first resonating element arm are configured 

		10.	(Original) The electronic device defined in claim 9, wherein the clip is screwed to the portion of the peripheral conductive housing structures using a conductive screw.

		11.	(Original) The electronic device defined in claim 8, wherein the tuning component is configured to tune a frequency response of the additional antenna in the third communications band and is configured to tune a frequency response of the antenna in the first frequency band. 

		12.	(Original) The electronic device defined in claim 8, wherein the electronic device has a front face and a rear face, the electronic device further comprising:
 	 		a display at the front face and mounted to the peripheral conductive housing structures;
 	 		a housing wall at the rear face and mounted to the peripheral housing structures; and
 	 		first, second, and third ultra-wideband antennas aligned with respective first, second, and third openings in the 

		13.	(Proposed Examiner’s Amendment) An antenna comprising:
 			an electronic device conductive housing structure;
			an antenna ground separated from the electronic device conductive housing structure by a slot;
 			an antenna resonating element; and
 			an antenna feed coupled to the antenna ground and the antenna resonating element is separated from the antenna ground by a portion of the slot and the antenna resonating element comprises:
				a first arm extending from a first side of the antenna feed and having a first conductive segment that overlays the slot, wherein the first arm is configured, at least in part by a length of the first arm, to radiate
 				a second arm extending from a second side of the antenna feed and having a second conductive segment that overlays the slot, wherein the second arm is configured, at least in part by a length of the second arm, to radiate both in the ultra-wideband communications band and in a non-ultra-wideband communications band.

		14.	(Original) The antenna defined in claim 13, the first arm having a harmonic mode configured to radiate in the ultra-wideband communications band and the second arm having a harmonic mode configured to radiate in the ultra-wideband communications band.

		15.	(Proposed Examiner’s Amendment) The antenna defined in claim 14, wherein the first arm has a fundamental mode configured to radiate in an additional ultra-wideband communications band that is 

		16.	(Proposed Examiner’s Amendment) The antenna defined in claim 15, wherein the second arm has a fundamental the non-ultra-wideband communications band

		17.	(Previously presented) The antenna defined in claim 13, wherein the first conductive segment extends from the antenna feed, the first arm comprises a third conductive segment extending at a non-parallel angle from the first conductive segment, the second conductive segment extends from the antenna feed, the second arm comprises a fourth conductive segment having a first end extending from the second conductive segment, and the second arm comprises a fifth conductive segment extending from a second end of the fourth conductive segment, the fifth conductive segment being separated from the third conductive segment by a gap, and the antenna further comprising:
 			an inductor that couples the second segment to the antenna ground; and
 			a capacitor that couples the second segment to the antenna ground in parallel with the inductor.

		18.	(Proposed Examiner’s Amendment) The antenna defined in claim 13, wherein the first arm is configured, in combination with at least a portion of the electronic device conductive housing structure, to radiate in an additional non-ultra-wideband communications band

		19.	(Previously presented) An electronic device comprising:
 			peripheral conductive housing structures;
 			ground structures separated from the peripheral conductive housing structures by a slot; 
 			an antenna resonating element overlapping the slot; and
 			an antenna feed coupled between the antenna resonating element and the ground structures, wherein the antenna resonating element comprises:
 				a first arm extending from a first side of the antenna feed, wherein the first arm has a fundamental mode configured to radiate in a first ultra-wideband communications band and has a harmonic mode configured to radiate in a second ultra-wideband communications band that is higher than the first ultra-wideband communications band, the first arm and a portion of the peripheral conductive housing structures are configured to radiate in a first non-ultra-wideband communications band and antenna currents in the first arm induce additional antenna 
 				a second arm extending from a second side of the antenna feed, wherein the second arm has a harmonic mode configured to radiate in the second ultra-wideband communications band.

		20.	(Previously presented) The electronic device defined in claim 19, wherein the second arm has a fundamental mode configured to radiate in a second non-ultra-wideband communications band, the first ultra-wideband communications band comprises a first frequency between 6250 MHz and 6750 MHz, the second ultra-wideband communications band comprises a second frequency between 7750 MHz and 8250 MHz, the first non-ultra-wideband communications band comprises a third frequency between 3400 MHz and 3700 MHz, and the second non-ultra-wideband communications band comprises a fourth frequency between 5180 MHz and 5850 MHZ.


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.